DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because given the broadest reasonable interpretation a “computer-readable storage medium” can include transmission media or signals.  As such, the claim is drawn to a form of energy.  Energy is not one of the four categories of invention and therefore this claim(s) is/are not statutory.  Examiner suggests amending claims to recite a “non-transitory computer-readable storage medium”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 & 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Curren (US Pub. No. 2010/0189251 A1).
In respect to Claim 1, Curren teaches:
a computer implemented method comprising: examining an invoked database query for execution on a database; (Curren teaches [0075] query analysis for implementation within a database.)
scanning zone data from at least one data node of the database in dependence on the examining, the at least one data node of the database having a storage system and storing in the storage system table data of a table, wherein security tags are associated to respective rows of the table, and wherein the zone data specifies attributes of storage of the table within respective storage system extents of the storage system; (Curren teaches [0066] zone data within a table [0073, FIG. 5] of data with attributes and security tags such as top secret, secret, confidential, and unclassified.)
identifying, using the zone data, at least one excludible extent of the storage system extents; (Curren teaches [0066] using the zone data to determine privileges, wherein these privileges are indicative of excludible extents.)
and excluding the at least one excludible extent from an IO data access operation in processing of the invoked database query (Curren teaches [0062-0064] access to available data.)

Claim 19 is the program product claim corresponding to method claim 1, therefore is rejected for the same reasons noted previously.



Allowable Subject Matter
Claims 2-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims or if the current base claims were rewritten to include the limitations of the aforementioned dependent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BULLOCK whose telephone number is (571)270-1395. The examiner can normally be reached 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

/JOSHUA BULLOCK/Primary Examiner, Art Unit 2153                                                                                                                                                                                            December 31, 2021